Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 1 of 29




                      EXHIBIT D
 Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 2 of 29

                                                                      Service of Process
                                                                      Transmittal
                                                                      06/20/2019
                                                                      CT Log Number 535718409
TO:     L&R Home Office Intake Unit
        Allstate Insurance Company
        3075 Sanders Rd Ste G4A
        Northbrook, IL 60062-7119

RE:     Process Served in Texas

FOR:    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                EVILIA GONZALEZ, PLTF. vs. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                DFT.
DOCUMENT(S) SERVED:             Citation, Return, Original Petition, Interrogatories, Request
COURT/AGENCY:                   157th Judicial District Court Harris County, TX
                                Case # 201939228
NATURE OF ACTION:               Insurance Litigation
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:       By Process Server on 06/20/2019 at 15:40
JURISDICTION SERVED :           Texas
APPEARANCE OR ANSWER DUE:       By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                served this citation and petition (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):        Noah M. Wexler
                                ARNOLD & ITKIN LLP
                                6009 Memorial Drive
                                Houston, TX 77007
                                713-222-3800
ACTION ITEMS:                   CT has retained the current log, Retain Date: 06/21/2019, Expected Purge Date:
                                06/26/2019

                                Image SOP

                                Email Notification, L&R Home Office Intake Unit
                                 LawSOPIntakeUnitCT@allstate.com

SIGNED:                         C T Corporation System
ADDRESS:                        1999 Bryan Street
                                Suite 900
                                Dallas, TX 75201
TELEPHONE:                      214-932-3601




                                                                      Page 1 of 1 / RM
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
               Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 3 of 29
tv

                                                                    Receipt Number: 789588
                                                                    Tracking Number: 73633239
     COPY OF PLEADING PROVIDED BY PLT

                                          CAUSE NUMBER: 201939228


     PLAINTIFF: GONZALEZ, EVILIA                                        In the 157th Judicial

     vs.                                                                District Court of

     DEFENDANT:      ALLSTATE   VEHICLE     AND    PROPERTY             Harris County, Texas
     INSURANCE COMPANY

                                                  CITATION
     THE STATE OF TEXAS
     County of Harris

     TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY BY SERVING THROUGH ITS REGISTERED
     AGENT FOR SERVICE OF PROCESS IN THE STATE OF TEXAS CT CORPORATION SYSTEM
     1999 BRYAN STREET STE 900
     DALLAS TX 75201-3136

        Attached is a copy of PLAINTIFF’S ORIGINAL PETITION FIRST SET OF INTERROGATORIES
     REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSION TO DEFENDANT.
     This instrument was filed on June 6, 2019, in the above numbered and styled cause on
     the docket in the above Judicial District Court of Harris County, Texas, in the
     courthouse in the City of Houston, Texas. The instrument attached describes the claim
     against you.
        YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
     file a written answer with the District Clerk who issued this citation by 10:00 a.m.
     on the Monday next following the expiration of twenty days after you were served this
     citation and petition, a default judgment may be taken against you.
           ISSUED AND GIVEN UNDER MY HAND and seai of said Court,          at Houston,     Texas,   this
     June 7, 2019.




                                                              Marilyn Burgess, District Clerk
                                                              Harris County, Texas
                                                              201 Caroline, Houston, Texas 77002


                                                              Generated By: NELSON CUERO


     Issued at request of:
     Wexler, Noah M.
     6009 Memorial
     Houston, TX 77007
     713-222-3800

     Bar Number: 24060816
                 Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 4 of 29
i




                                                                                        Tracking Number: 73633239


                                                 CAUSE NUMBER: 201939228


    PLAINTIFF: GONZALEZ, EVILIA                                                         In the 157th
           vs.                                                                          Judicial District Court
    DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                          of Harris County, Texas




                                             OFFICER/AUTHORIZED PERSON RETURN
    Came         to        hand      at           o'clock            M.,         on         the          day      of
                                                         , 20.
    Executed          at     (address) _
    m                           County
    at                            o’clock                   M.,     on          the                    day     ■Sf
                                                                         , 20
    by delivering to _____________                                                                     defendant,
    in person, a true copy of this
    Citation    together   with    the    accompanying              copy(ies)    of    the
                                          ___ Petition
    attached thereto and I endorsed on said copy of the Citation the date of delivery.
    To    certify     which     I   affix     my    hand   officially                  this              day      of
    ______________________________________________ , 20 _______ .

    FEE:     $
                                                                                       of
    County, Texas
                                                              By:
                           Affiant                                                   Deputy
    On this day, _______________________________________________           , known to me to be
    the person whose signature
    appears on the foregoing return, personally appeared.        After being by me duly sv/orn,
    he/she stated that this citation was executed by him/her in the exact manner recited
    on the return.

    SWORN             TO       AND        SUBSCRIBED      BEFORE    ME          on          this               *Gf
                                                       , 20


                                                                                       Notary Public
       Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 5 of 29                             6/6/2019 5:23 PM
                                                                              Marilyn Burgess • District Clerk Harris County
                                                                                                   Envelope No. 34181156
                                                                                                           By: Nelson Cuero
                                                                                                   Filed: 6/6/2019 5:23 PM

                                   CAUSE NO.

 EVILIA GONZALEZ,                                     §        IN THE DISTRICT COURT OF
                                                      §
          Plaintiff,                                  §
                                                      §
 vs.                                                  §        HARRIS COUNTY, TEXAS
                                                      §
 ALLSTATE VEHICLE AND PROPERTY                        §
 INSURANCE COMPANY,                                   §
                                                      §                  JUDICIAL DISTRICT
          Defendant.                                  §

                             PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         Evilia Gonzalez (“Ms. Gonzalez”), Plaintiff herein, files this Original Petition against

Defendant Allstate Vehicle and Property Insurance Company (“Allstate”) and, in support of her

causes of action, would respectfully show the Court the following:

                                               I.
                                          THE PARTIES

         1.      Elvilia Gonzalez is a Texas resident who resides in Harris County, Texas.

         2.      Allstate is an insurance company doing business in the State of Texas which may

be served through its registered agent for service of process in the State of Texas, CT Corporation

System, via certified mail 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

                                               II.
                                           DISCOVERY

         3.      This case is intended to be governed by Discovery Level 2.

                                             HI.
                                      CLAIM FOR RELIEF




                                                  1
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 6 of 29



        4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $ 100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.

                                            IV.
                                  JURISDICTION AND VENUE

        5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        6.      Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac & Rem Code §

15.002(a)(1). In particular, the loss at issue occurred in Harris County.

                                             V.
                                    FACTUAL BACKGROUND

        7.      Ms. Gonzalez is a named insured under a property insurance policy issued by

Allstate.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

the Katy, Texas area, damaging Ms. Gonzalez’s house and other property.               Ms. Gonzalez

subsequently filed a claim on her insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        11.     This unreasonable investigation led to the underpayment of Plaintiff’s claim.
     Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 7 of 29



           12.   Moreover, Allstate performed an outcome-oriented investigation of Plaintiff’s

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the

property.

                                                VI.
                                         CAUSES OF ACTION

        13.      Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

        14.      Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of

that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute

       15.       The failure of Allstate to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

       16.       .Plaintiff, therefore* in-addition to Plaintiffs claim for damages’ is entitled to interest

and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.       Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.       Defendant violated Section 541.051 of the Texas Insurance Code by:

                 (1)     making statements misrepresenting the terms and/or benefits of the policy. ^

       19.       Defendant violated Section 541.060 by:

                 (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                         coverage at issue;
       Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 8 of 29



               (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer’s liability had

                      become reasonably clear;

               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer’s

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

         20.   Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)   ' making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

         21.   Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).
     Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 9 of 29



D.      Attorneys’ Fees

        22.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

        23.       Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because she is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

        24.       Plaintiff further prays that she be awarded all reasonable attorneys’ fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

        25.       All conditions precedent to Plaintiff’s right to recover have been fully performed,

or have been waived by Defendant.

                                            VIII.
                                     DISCOVERY REQUESTS

        26.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(l).

        27.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 10 of 29



                                             IX.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Elvilia Gonzalez prays that, upon final

hearing of the case, she recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Ms. Gonzalez be awarded attorneys’ fees

through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Ms. Gonzalez may show

herself to be justly entitled.

                                            Respectfully submitted,


                                            ARNOLD & ITKIN LLP


                                            /s/NoahM. Wexler
                                            Noah M. Wexler
                                            Texas State Bar No. 24060816
                                            Roland Christensen
                                            Texas State Bar No. 24101222
                                            Jake Balser
                                            Texas State Bar No, 24109155
                                            Jacob Karam
                                            Texas State Bar No. 24105653
                                            Adam Lewis
                                            Texas State Bar No. 24094099
                                            6009 Memorial Drive
                                            Houston, Texas 77007
                                            Telephone: (713)222-3800
                                            Facsimile: (713) 222-3850
                                            nwexler@amolditkin.com
                                            rchristensen@amolditkin.com
                                            ibalser@arnolditkin.com
                                            ikaram@amolditkin.com
                                            alewis@amolditkin.com
                                            e-service@amolditkin.com

                                            A TTORNEYS FOR PLAINTIFFS
       Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 11 of 29



                                   CAUSE NO.

 EVILIA GONZALEZ,                                  §           IN THE DISTRICT COURT OF
                                                   §
          Plaintiff,                               §
                                                   §
 vs.                                               §           HARRIS COUNTY, TEXAS
                                                   §
 ALLSTATE VEHICLE AND PROPERTY                     §
 INSURANCE COMPANY,                                §
                                                   §                     JUDICIAL DISTRICT
          Defendant.                               §

PLAINTIFF’S FIRST SET OF INTERROGATORIES. REQUESTS FOR PRODUCTION.
              AND REQUESTS FOR ADMSSION TO DEFENDANT

To:      Defendant, Allstate Vehicle and Property Insurance Company, by and through its
         registered agent for service of process in the State of Texas, CT Corporation System,
         1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

         COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

Interrogatories, Requests for Production, and Requests for Admission on Allstate Vehicle and

Property Insurance Company (“Defendant” “Allstate”). Plaintiff requests that Defendant (1)

answer the following Interrogatories separately and fully in writing under oath within 30 days of

service; (2) answer the Requests for Production separately and fully in writing under oath within

30 days of service; (3) answer the Requests for Admission separately and fully in writing under

oath within 30 days of service; (4) serve your answers to these Interrogatories, Requests for

Production, and Requests for Admissions on Plaintiff by and through her attorneys of record,

Arnold & Itkin, LLP, ARNOLD & ITKJN LLP, 6009 Memorial Drive, Houston, Texas 77007;

and (5) produce all documents responsive to the Requests for Production as they are kept in the

usual course of business or organized and labeled to correspond to the categories in the requests

within 30 days of service.
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 12 of 29



         You are also advised that you are under a duty to seasonably amend your responses if you

obtain information on the basis of which:

         a.        You know the responses made was incorrect or incomplete when made; or

         b.        You know the response, though correct and complete when made, is no longer

                   true and complete, and the circumstances are such that a failure to amend the

                   answer in substance is misleading.


                                          INSTRUCTIONS
    A.         These Responses call for your personal and present knowledge, as well as the present
               knowledge of your attorneys, investigators and other agents, and for information
               available to you and to them.

    B.         Pursuant to the applicable rules of civil procedure, produce all documents responsive
               to these Requests for Production as they are kept in the usual course of business or
               organized and labeled to correspond to the categories in the requests within the time
               period set forth above at Arnold & Itkin, LLP.

    C.         If you claim that any document or information which is required to be identified or
               produced by you in any response is privileged, produce a privilege log according to
               the applicable rules of civil procedure.

              1.   Identify the document’s title and general subject matter;
              2.   State its date;
              3.   Identify all persons who participated in its preparation;
              4.   Identify the persons for whom it was prepared or to whom it was sent;
              5.   State the nature of the privilege claimed; and
              6.   State in detail each and every fact upon which you base your claim for privilege.

    D.         If you claim that any part or portion of a document contains privileged information,
               redact only the part(s) or portion(s) of the document you claim to be privileged.

    E.         If you cannot answer a particular Interrogatory in full after exercising due diligence to **
               secure the information to do so, please state so and answer to the extent possible,
               specifying and explaining your inability to answer the remainder and stating whatever
               information or knowledge you have concerning the unanswered portion.

    F.        You are also advised that you are under a duty to seasonably amend your responses if
              you obtain information on the basis of which:

              1. You know the response made was incorrect or incomplete when made; or
Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 13 of 29



     2. You know the response, though correct and complete when made, is no longer true
        and complete, and the circumstances
Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 14 of 29



                                    DEFINITIONS

A.   “Allstate”, “Defendant, M it You,” “Your(s),” refers to Allstate Vehicle and Property
     Insurance Company, its agents, representatives, employees and any other entity or
     person acting on its behalf.

B.    “Plaintiff’ refers to the named Plaintiff in the above-captioned suit.

C.    “The Property(ies)” refers to the property or properties located at the address covered
      by the Policy.

D.   “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
     lawsuit.

E.   “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at
     issue in this lawsuit, or in a prior claim, as the context may dictate.

F.   “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
     petition/complaint or other written or oral notice, or otherwise assigned to the claim by
     the insurer.

G.   “Handle” or “Handled” means investigating, adjusting, supervising, estimating, *
     managing, settling, approving, supplying information or otherwise performing a task
     or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
     or clerical tasks.

H.   “Lawsuit” refers to the above styled and captioned case.

I.   “Communication” or “communications” shall mean and refer to the transmission or
     exchange of information, either orally or in writing, and includes without limitation
     any conversation, letter, handwritten notes, memorandum, inter or intra-office
     correspondence, electronic mail, text messages, or any other electronic transmission,
     telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
     video recording, digital recording, discussion, or face-to-face communication.

J.   The term “Document” shall mean all tangible things and data, however stored, as set
     forth in the applicable rules of civil procedure, including, but not limited to all original
     writings of any nature whatsoever, all prior drafts, all identical copies, all non-identical
     copies, correspondence, notes, letters, memoranda of. telephone conversations,
     telephone messages or call slips, interoffice memoranda, intra-office memoranda,
     client conference reports, files, agreements, contracts, evaluations, analyses, records, ••
     photographs sketches, slides, tape recordings, microfiche, communications, printouts,
     reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
     loan documents, liens, books of accounting, books of operation, bank statements,
     cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
     listing agreements, real estate closing documents, studies, summaries, minutes, notes,
Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 15 of 29



         agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
         charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
         matter, sound reproductions, however recorded, whether still on tape or transcribed to
         writing, computer tapes, diskettes, disks, all other methods or means of storing data,
         and any other documents. In all cases where originals, prior drafts, identical copies, or
         non-identical copies are not available; “document” also means genuine, true and correct
         photo or other copies of originals, prior drafts, identical copies, or non-identical copies.
         “Document” also refers to any other material, including without limitation, any tape,
         computer program or electronic data storage facility in or on which any data or
         information has been written or printed or has been temporarily or permanently
         recorded by mechanical, photographic, magnetic, electronic or other means, and
         including any materials in or on which data or information has been recorded in a
         manner which renders in unintelligible without machine processing.

K.       The term “referring” or “relating” shall mean showing, disclosing, averting to,
         comprising, evidencing, constituting or reviewing.

L.       The singular and masculine form of any noun or pronoun includes the plural, the
         feminine, and the neuter.

M.      The terms “identification,      identity,” and “identity” when used in reference to:

     1. Natural Persons: Means to state his or her full name, residential address, present or
        last known business address and telephone number, and present or last known position
        and business affiliation with you;
     2. Corporate Entities: Means to state its full name and any other names under which it
        does business, its form or organization, its state of incorporation, its present or last
        known address, and the identity of the officers or other persons who own, operate, or
        control the entity;
     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
        recipients, its present location and custodian, and if any such document was, but no
        longer is, in your possession or control, state what disposition was made of it, the date
        thereof, and the persons responsible for making the decision as to such disposition;
     4. Communication: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
        to the extent that the communication was non-written, to identify each person
        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
     5. Activity: Requires you to provide a description of each action, occurrence, transaction
        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.      The term “Claim File" means the claim files and “field file(s),” whether kept in paper
        or electronic format, including but not limited to all documents, file jackets, file notes,
        claims diary or journal entries, log notes, handwritten notes, records of oral
Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 16 of 29



     communications, communications, correspondence, photographs, diagrams, estimates,
     reports, recommendations, invoices, memoranda and drafts of documents regarding the
     Claim.

0.   The term "Underwriting File” means the entire file, including all documents and
     information used for underwriting purposes even if you did not rely on such documents
     or information in order to make a decision regarding insuring Plaintiffs Property.
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 17 of 29



   INTERROGATORIES TO DEFENDANT ALLSTATE VEHICLE AND PROPERTY
                       INSURANCE COMPANY


INTERROGATORY NO. 1;
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:
INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiffs claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiffs Claim.
       ANSWER:
INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiffs Claim, identify the information that was requested and not provided, -•
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 18 of 29



        ANSWER;

INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8;
Identify the date you first anticipated litigation.

        ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

       ANSWER:
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 19 of 29



    REQUESTS FOR PRODUCTION TO DEFENDANT ALLSTATE VEHICLE AND
                   PROPERTY INSURANCE COMPANY

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO, 2
Produce your complete Underwriting File for Plaintiffs policy of insurance with you.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff s Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 20 of 29



Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REQUEST FOR PRODUCTION NO. 14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim
on your behalf that were in effect on the Date of Loss.
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 21 of 29



RESPONSE:

REQUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff’s Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiffs
claim, either pre or post-lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiffs Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs Claim and/or any issue in Plaintiffs live petition

RESPONSE:

REQUEST FOR PRODUCTION NO, 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiffs
interrogatories.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 22 of 29



REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please produce
all documents, supporting information, research, studies and communications regarding such
changes.

RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any response
to such request by Defendant to the Texas Department of Insurance regarding claims arising out
of Hurricane Harvey storm.

RESPONSE:

REQUEST FOR PRODUCTION NO, 25
All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Fort Bend County within
the last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims in
Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 23 of 29



RESPONSE:

REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant’s criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant’s criteria and methodology used in determining whether to
replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail and/or
windstorm claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant’s criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO, 32
All service agreements in effect at the time of Plaintiffs claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs’ claim made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO, 34
Any document related to performance-based pay or incentive-based pay programs that Defendant
offers to adjusters, claim representatives, supervisors and managers involved in the handling of
hail/and or windstorm claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.
   Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 24 of 29



RESPONSE:

REQUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the *♦
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 38
Any document referencing “customer-payment goals” sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of August 1,
2016 through February 20, 2018.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant’s criteria and methodology used to determine when it is
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 40
Any document setting forth Defendant’s criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO, 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 25 of 29



RESPONSE:

REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a claim
pertaining to this storm event, related to the company’s loss ratio.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Allstate’s Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:

REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:

REQUEST FOR PRODUCTION NO, 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of ^
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 26 of 29



      REQUEST FOR ADMISSIONS TO ALLSTATE VEHICLE AND PROPERTY
                        INSURANCE COMPANY

REQUEST FOR ADMISSION NO, 1:
Admit that on Date of Loss, the Property sustained damages caused by a windstorm.

       RESPONSE:


REQUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss, the Property sustained damages caused by a hailstorm

       RESPONSE:


REQUEST FOR ADMISSION NO, 3:
Admit that as of the Date of Loss, the Policy was in full force and effect.

       RESPONSE:


REQUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss, all premiums were fully satisfied under the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO, 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:
    Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 27 of 29



REQUEST FOR ADMISSION NO, 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the Claim
at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
in connection with the Claim at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:


REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:


REQUEST FOR ADMISSION NO. 12:
Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole or
in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 13:
Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole or
in part on the timeliness of the Claim’s submission.

       RESPONSE:


REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the Claim
at issue.

       RESPONSE:
          Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 28 of 29
«-•




      REQUEST FOR ADMISSION NO. 15:
      Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
      any time during the adjustment of the Claim.

             RESPONSE;


      REQUEST FOR ADMISSION NO, 16;
      Admit that the Claim was reviewed by persons other than people who actually inspected the
      Property.

             RESPONSE;


      REQUEST FOR ADMISSION NO. 17;
      Admit that you reinsured the risk under Plaintiffs Policy.

             RESPONSE;
Case 4:19-cv-02576 Document 1-6 Filed on 07/17/19 in TXSD Page 29 of 29




                                Respectfully submitted,

                                ARNOLD & ITKIN LLP


                                /s/ Noah M. Wexler
                                Noah M. Wexler
                                Texas State Bar No. 24060816
                                Roland Christensen
                                Texas State Bar No. 24101222
                                Jake Balser
                                Texas State Bar No. 24109155
                                Jacob Karam
                                Texas State Bar No. 24105653
                                Adam Lewis
                                Texas State Bar No. 24094099
                                6009 Memorial Drive
                                Houston, Texas 77007
                                Telephone: (713) 222-3800
                                Facsimile: (713) 222-3850
                                nwexler@amolditkin.com
                                rchristensen@amolditkin.com
                                ibalser@amolditkin.com
                                ikaram@amolditkin.com
                                alewis@amolditkin.com
                                e-service@amolditkin.com

                                A TTORNEYS FOR PLAINTIFFS


       PLEASE SERVICE WITH PLAINTIFF’S ORIGINAL PETITION
